Exhibit 10.1

FIRST AMENDMENT TO THE PRIVATE LABEL

CREDIT CARD PLAN AGREEMENT

This First Amendment to the Private Label Credit Card Plan Agreement (“First
Amendment”) is entered into on this 13th day of November, 2017, (the “First
Amendment Effective Date”) by and between PIER 1 IMPORTS (U.S.), INC., with its
principal office at 100 Pier 1 Place, Fort Worth, Texas 76102 (hereinafter being
referred to as “Pier 1”) and COMENITY BANK, formerly known as World Financial
Network Bank, with its principal offices located at One Righter Parkway, Suite
100, Wilmington, DE 19803 (hereinafter referred to as “Bank”).

RECITALS:

WHEREAS, Pier 1 and Bank entered into a Private Label Credit Card Plan Agreement
dated as of October 5, 2011 (“Agreement”);

WHEREAS, Pier 1 and Bank desire to add provisions that address sales tax
recovery obligations for Written - Off Accounts and sharing of Recoverable Sales
Tax (as defined below);

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

1.     Definitions; References. Each term used herein which is not defined
herein shall have the meaning assigned to such term in the Agreement. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Agreement shall from and after the date hereof refer
to the Agreement amended hereby.

2. Section 10.18 Taxes. Section 10.18 is hereby deleted in its entirety and
replaced with a new Section 10.18, as follows:

10.18 Taxes.

(a)     General. Pier 1 will be responsible for, and agrees to pay, all sales,
use, excise, and value-added taxes, or taxes of a similar nature (excluding
personal property taxes and taxes based on Bank’s income which shall be borne by
Bank), imposed by the United States, any state or local government, or other
taxing authority, on all services provided by Bank under this Agreement.
Provided, however, that if/when Bank seeks payment from Pier 1, Bank shall
deliver a written invoice (or other comparable form of written documentation
requesting payment and basis therefor) to Pier 1 in a timely manner relative to
when (i) Bank received an invoice or other statement for payment from the
subject taxing authority, or (ii) Bank determined (or should have determined,
based on Bank’s normal accounting reviews and preparation of tax documents of
which such matter should have been a part) that Pier 1 should pay such amount.
The parties agree to cooperate with each other to minimize any applicable sales,
use, or similar tax and, in connection therewith, the parties shall provide each
other with any relevant tax information as reasonably requested (including
without limitation, resale or exemption certificates, multi-state exemption
certificates, information concerning the use of assets, materials and notices of
assessments). All amounts set forth in this Agreement are expressed and shall be
paid in U.S. dollars.

(b)     Recoverable Sales Tax on Written-Off Accounts. Bank shall notify Pier 1
of any amounts written-off by Bank for federal income tax purposes on Accounts
(“Written-Off Accounts”), identified by Account, and shall sign such forms and
provide any such other information as is reasonably necessary to enable Pier 1
to recover any sales tax charged to any such Written-Off Account (“Recoverable
Sales Taxes”). Regardless of whether a jurisdiction permits either Bank or Pier
1, or only Pier 1 to make a claim for Recoverable Sales Taxes, Pier 1 will use
reasonable efforts to claim a deduction on its sales tax returns for the maximum
Recoverable Sales Tax amount associated with Bank’s Written-Off Accounts as
permitted by Applicable Law. Pier 1 shall provide Bank with documentation of the
amount of Recoverable Sales Taxes claimed in each jurisdiction where Pier 1
makes such a claim. For clarity, Bank shall not file a claim for any Recoverable
Sales Taxes with any state. Pier 1 shall pay to Bank an amount equal to Fifty
Percent (50%) of the Recoverable Sales Taxes (“Bank’s Tax Share”), and Pier 1
shall pay Bank the Bank’s Tax Share at the time Pier 1 claims a deduction on its
required sales tax filing with a jurisdiction permitting such deduction. If Pier
1 is required to file a claim for refund, rather than claiming a deduction as
set forth above, then Pier 1 shall pay the Bank’s Tax Share to Bank at the time
Pier 1 receives such refund from the state. In the event



--------------------------------------------------------------------------------

Pier 1 is audited or assessed by a state in which Recoverable Sales Taxes have
been claimed, and such audit specifically identifies Revocable Sales Taxes as
being an area under review, then Pier 1 shall timely notify Bank when Pier 1
receives such notice, and Bank shall be permitted to participate with Pier 1 and
shall cooperate in any such audit or assessment. In the event Pier 1 is audited
or assessed by a state, and as a result any portion of the Bank’s Tax Share is
repaid to the state, Bank shall repay such amount (including any penalties and
interest in respect of such amount) to Pier 1. Notwithstanding any provision to
the contrary, if Pier 1 fails to notify Bank of an audit in which Recoverable
Sales Taxes are disallowed by the state, or if Pier 1 fails to permit Bank to
participate in such an audit, then Bank shall not be required to repay any
amount of Recoverable Sales Taxes (inclusive of penalties and interest related
thereto) repaid to the state. Pier 1 may, in its sole and absolute discretion,
following ninety (90) days’ prior written notice to Bank, cease filing claims
for Recoverable Sales Taxes as required by this Section 10.18(b). If Pier 1
ceases filing claims, Pier 1 shall timely provide Bank any and all documents,
including assignments of any rights Pier 1 may have in Recoverable Sales Taxes,
necessary for Bank to file claims directly with states that allow such claims.
Notwithstanding any provision to the contrary, if Bank files claims directly
with a state or states, Pier 1 shall not be entitled to any portion of the
Recoverable Sales Taxes.

3.     While the provisions of Section 10.18. (b) shall be effective as of the
First Amendment Effective Date, both parties shall take such actions as
necessary to seek Recoverable Sales Tax for prior years to the maximum extent
permitted by applicable law and in accordance with the provisions of Section 10
(b).

4.     Order of Precedence. This First Amendment is supplementary to and
modifies the Agreement. All terms and conditions of the Agreement shall remain
unchanged and in full force and effect except as amended by this First
Amendment.

5.     Counterparts. This First Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same document. Additionally, a fully executed PDF of this First
Amendment shall be deemed to constitute an original document.

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized officers.

 

PIER 1 IMPORTS (U.S.), INC.     COMENITY BANK By:  

/s/ Darla Ramirez

    By:  

/s/ John Marion

Name:   Darla Ramirez     Name:   John Marion Title:   VP — Controller & Interim
CFO     Title:   President